Ewing, Judge,
delivered the opinion of the court.
This case, as now presented by the record, involves no question not decided when the case was here before. (29 Mo. 129.) The only point then was the propriety of an instruction, asked by the plaintiff and refused by the court, to the effect that the lapse of five years was no bar to an action on the instrument sued on, but that it might be brought at any time within ten years. This involved the construction of the instrument, and we see no reason for changing the conclusion to which we then arrived.
Judgment affirmed;
the other judges concurring.